Title: To Thomas Jefferson from Peter Henry Leuba, 14 July 1824
From: Leuba, Peter Henry
To: Jefferson, Thomas


                            Monsieur
                            
                                Staunton
                                le 14 Juillet 1824
                        Je n’ai pas l’honneur d’être Connu de vous, Monsieur, mais je le suis beaucoup des habitans de Fredericksburg, ayant habité la ditte place pendant trois ans; je ne le suis pas moins en cette ville de Staunton; où j’ai formé il y a environ 18 mois une maison d’Education, à ma Satisfaction & à celle du public; Comme vous pouvez en juger en lisant les rapports des personnes respectables de Cette Ville, insérés dans les deux journaux que j’ai l’avantage de vous envoyer avec la présente.Sous la protection de ces mêmes rapporteurs & du Sénateur Chapman Johnson, je prends la liberté respectueuse d’offrir mes Services & ceux de mon fils, âgé d’environ 20 ans, en qualité de Maître de langues Française et Italienne à l’Université de Virginie, dont Vous êtes Recteur; dans le cas que ces langues Soyent Comprises dans le plan d’Instruction de la ditte Université.Nous Croyons avoir autant de Capacité que tout autre personne pour les professer & d’autant plus que la premiére est notre langue natale, & qu’ayant habité l’Italie pendant Sept ans nous avons pu apprendre la dernière.Je Savois aussi très bien le bon Allemand, mais ne l’ayant pas pratiqué pendant 25 ans que j’ai habité la France, & malgré que je l’enseigne icy, je ne me présenterai pas pour Cet objet dans une Université où les professeurs doivent avoir toutes les qualités requises.Nous pourrions de plus enseigner l’Ecriture, la Geography, et l’arithmetique, Si Ces branches d’instruction entraient aussi dans l’Organisation de l’Etablissement.La haine que Constamment j’ai eu contre la Tyrannie & les Tyrans ; mon amour pour la liberté Civile & Religieuse, sont les seuls motifs qui m’ayent determiné à abandonner mes Dieux pénates pour venir avec ma famille, habiter la Patrie des Washington, Jefferson, Madisson, Monroe & Franklin; afin dy jouir de l’inestimable bonheur que leurs lumières, Vertus & patriotismes ont procuré à leurs Concitoyens & à la posterité.L’Attestation authentique que le Gouvernement de Neuchatel en Suisse, mon pays natal, m’a délivré en l’année 1817, au moment de mon départ d’Europe, & que je Vous présenterai, Monsieur, prouve que je suis venu icy de ma libre Volonté & de plus fera Connaître l’Opinion dudit Gouvernement, non seulement de ma personne, mais encore de ma famille.J’ai obtenu aussi de très bonnes recommendations pour plusieurs personnes respectables de Boston, New York & Philadelphie pour Mr Gallatin, & particuliérement du Consul Américain à Gênes, mon intime ami, pour Mr Crownenshield, alors Sécretaire de la Marine.Si vous daignez, Monsieur, nous accorder Votre protection pour nous faire agréer comme professeurs à la ditte Université, je vous prie de croire que nous justifierons non seulement les rapports que les habitans de Staunton feront de nous, mais que de plus nous nous rendrons digne de Votre estime & de la Continuation de Votre bienveillance.Nous avons l’honneur d’être avec le plus profond respect, & la Vénération que 
vos Vertus & vos qualités inappréciables nous ont inspiré, Monsieur, Vos très humbles &
très obeïssants Serviteurs.
                            Peter henry Leuba Editors’ Translation
                            Sir
                            
                                Staunton,
                                July 14, 1824
                        I do not have the honor of being known by you, Sir, but I am known by many of the inhabitants of Fredericksburg, having lived there for three years; I am not less known in this town of Staunton, in which, about 18 months ago, I founded a house of Education, to my Satisfaction & to the public’s satisfaction; As you can see by reading the reports written by respectable people in This Town, inserted in the two newspapers I have the privilege of sending you with this letter.Under the protection of these same reporters & of Senator Chapman Johnson, I am taking the respectful liberty of offering my Services & those of my son, who is about 20 years old, in the capacity of Master of French and Italian Languages at the University of Virginia, of which You are the Rector, in case these languages are Included in the plan of Instruction of the said University.We Believe we are as Qualified as any other person to teach them & all the more because the first one is our native language, & since having lived in Italy for Seven years, we were able to learn the second one.I also used to Know High German very well, but since I have not practiced it for the 25 years during which I lived in France, & despite the fact that I am teaching it here, I will not apply to teach It in a University where professors must have all the required qualifications.Moreover, we could teach Writing, Geography, and arithmetic, If These branches of instruction also enter into the Organization of the Establishment.The hatred I have always had for Tyranny & Tyrants; my love for Civil & Religious Freedom, are the only motivations that decided me to abandon my Home Country to come with my family and live in the Fatherland of Washington, Jefferson, Madison, Monroe & Franklin; in order to enjoy the inestimable happiness that your lights, Virtues & patriotism have procured to your Fellow Citizens & to posterity.The authentic Certificate that the Government of Neuchâtel in Switzerland, my native country, sent me in the year 1817, at the time of my departure from Europe, & which I will present to You, Sir, proves that I came here of my own free Will & moreover it will make known the Opinion of the said Government, not only regarding my person, but also regarding my family.I have also obtained very good recommendations for several respectable persons from Boston, New York & Philadelphia for Mr. Gallatin, & more particularly from the American Consul in Genoa, my close friend, for Mr. Crownenshield, then Minister of the Marine.If you deign, Sir, grant us Your protection to have us accepted as professors of the said University, please believe that we will justify not only the reports that the Staunton inhabitants will make of us, but that moreover we will make ourselves worthy of Your Esteem & of the Continuation of your Benevolence.We have the honor to be with the most profound respect, & the Veneration that your Virtues & your invaluable qualities have inspired in us, Sir, Your very humble & very obedient Servants.
                            Peter henry Leuba